Citation Nr: 1757857	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-28 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for migraines, currently rated as noncompensable from November 17, 2010, and 30 percent disabling from July 6, 2016. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 2003 to November 2010, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the appeal has since transferred to the RO in Montgomery, Alabama. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraines are productive of economic inadaptability. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent for headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for migraines.  The Board finds that a rating of 50 percent is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  In particular, he reports that his headache disorder is productive of prostrating attacks and prevents him from working.

The Veteran's migraines have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under DC 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  

The Veteran has competently and credibly reported that he experiences prostrating migraines three to four times per week and that he cannot work due to the frequency and severity of the headaches.  See September 2013 Statement in Support of Claim.  Thus, the Board finds that during the appeal period the Veteran has exhibited headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and as such, a rating of 50 percent is warranted.  This is true throughout the period of time during which this claim has been pending and therefore consideration of staged ratings are not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 50 percent for migraines is granted. 


REMAND

As the Veteran has indicated that his service-connected migraines have resulted in unemployment, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also September 2013 Statement in Support of Claim.  The Board finds that remand is required to clarify the Veteran's work history and submit a VA Form 21-8940, as it is not clear when the Veteran stopped working, and if he has subsequently resumed working since his September 2013 statements indicating unemployability. 

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to clarify his work history and submit a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant to his claim for a TDIU.

2. Readjudicate the claim on appeal, undertaking any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and return the matter to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


